DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ELI ELHADAD,
                                Appellant,

                                     v.

                              AMY SIEGEL,
                                Appellee.

                              No. 4D21-566

                          [February 25, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case Nos.
062020SC006868AXXXCE and 062020AP015586AXCCCE.

  Eli Elhadad, Plantation, pro se.

  Kenneth E. Keechl of Kenneth E. Keechl, P.A., Wilton Manors, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.